J-S51038-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                   Appellee               :
                                          :
             v.                           :
                                          :
SELWYN D. KING,                           :
                                          :
                   Appellant              :          No. 1186 MDA 2013

             Appeal from the PCRA Order entered on May 30, 2013
                in the Court of Common Pleas of Luzerne County,
               Criminal Division, No(s): CP-40-CR-0000582-2010,
              CP-40-CR-0000583-2010, CP-40-CR-0000584-2010,
              CP-40-CR-0000585-2010, CP-40-CR-0000587-2010,
              CP-40-CR-0000588-2010, CP-40-CR-0000589-2010,
              CP-40-CR-0000590-2010, CP-40-CR-0000591-2010,
                             CP-40-CR-0000592-2010

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED AUGUST 28, 2014



for relief pursuant to the Post Conviction Relief Act.    See 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

        On November 10, 2010, King pled guilty to six counts of delivery of

heroin and four counts of criminal conspiracy to deliver heroin.1        On

December 30, 2010, the trial court sentenced King to 82 to 164 months in

prison, and determined that he was ineligible for the Recidivism Risk



King did not file a direct appeal.

1
    See 35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. § 903(a)(1).
J-S51038-14

       On May 1 2012, King, pro se                                      nunc pro

tunc                                  ing counsel.   Following a hearing, the



       On appeal, King raises the following questions for our review:

       I. Is [King] RRRI eligible when he has a prior conviction in the
       state of New York of [c]riminal [p]ossession of a [w]eapon[?]

       II. Is [King] entitled to post-conviction collateral relief based
       upon the principle of sentencing entrapment[?]

       III. Is [King] entitled to relief under the PCRA for ineffective
       assistance of counsel[?]

Brief for Appellant at 1.

             We review an order [denying] a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA
       level. This review is limited to the findings of the PCRA court
       and the evidence of the record. We will not disturb a PCRA

       of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).




including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

                Id.

jurisdictional in nature and a court may not address the merits of the issues



                                  -2-
J-S51038-14

raised if the PCRA petition was not timely filed.       Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

     Because King did not seek direct review of his judgment of sentence,

his sentence became final in January 2011, when the period of time to seek

review expired. See 42 Pa.C.S.A. § 9545(b)(3). Because King did not file

the instant PCRA Petition until May 2012, his Petition is facially untimely.

     However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of three exceptions set forth

under 42 Pa.C.S.A. § 9545(b)(1)(i-iii).   Any petition invoking one of these



                    Id. § 9545(b)(2); Albrecht, 994 A.2d at 1094 (Pa.

2010).

     Here, King did not plead or prove any exception and, instead, raises

claims regarding his eligibility for the RRRI program, sentencing entrapment

and ineffectiveness of counsel.   See Brief for Appellant at 5-10.   Because

King did not successfully invoke any of the three exceptions necessary to

circumve

address the merits of his claims on appeal.2

     Order affirmed.


2

                                                 al and cannot be
waived.    See Commonwealth v. Fowler, 930 A.2d 586, 590-91 (Pa.




                                  -3-
J-S51038-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/28/2014




                          -4-